     Case: 1:18-cv-00246-TSB-SKB Doc #: 8 Filed: 12/23/20 Page: 1 of 4 PAGEID #: 39




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    JAMES D. SUDBERRY, R.,                       :       Case No. 1:18-cv-246
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :       Magistrate Judge Stephanie K.
                                                 :       Bowman
    WARDEN, LEBANON                              :
    CORRECTIONAL INSTITUTION, et.                :
    al.,                                         :
                                                 :
           Defendants.                           :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 6) AND
                   TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on November 30,

2020, submitted a Report and Recommendation, recommending that this case be

dismissed for Plaintiff’s failure to pay the full filing fee as ordered by the Court. (Doc.

6). Plaintiff filed objections.1 (Doc. 7).



1
  Plaintiff’s objections are not well-taken. (Doc. 7). Plaintiff argues that the Court should allow
him to proceed in forma pauperis, because he cannot pay the filing fee, and because “there is
much merit to [his] claim.” (Id. at 2–3). But, as the Court has already explained in its Order
dated October 16, 2020, Plaintiff has violated 28 U.S.C. § 1915(g)’s three strikes rule, and
Plaintiff has failed to show that he qualifies for 28 U.S.C. § 1915(g)’s “imminent danger”
exception. (Doc. 5 at 1–2); see generally Bloodworth v. Mohr, No. 1:16-cv-1049, 2016 WL
6829647 (S.D. Ohio Nov. 21, 2016). Plaintiff’s objections do not remedy these deficiencies.
(See Doc. 7 at 1–3). And, as such, Plaintiff is not entitled to proceed in forma pauperis.
Plaintiff’s objections are overruled.
    Case: 1:18-cv-00246-TSB-SKB Doc #: 8 Filed: 12/23/20 Page: 2 of 4 PAGEID #: 40




        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

        Accordingly, for the reasons stated above:

        1.    The Report and Recommendation (Doc. 6) is ADOPTED.

        2.    Plaintiff’s objections (Doc. 7) are OVERRULED.

        3.    This case is DISMISSED for Plaintiff’s failure to pay the full filing fee as
              ordered by the Court.

        4.    Plaintiff is ASSESSED the full filing fee of $400.00.

        5.    The Clerk of Court is DIRECTED to mail a copy of this Order adopting
              the Report and Recommendation, along with the attached instructions, to
              the Cashier of the prison at which Plaintiff is confined, and the Cashier is
              directed as follows:

                      The prison’s Cashier shall deduct, and forward to the Clerk of Court,
                      20% of the preceding month’s income credited to Plaintiff’s account
                      each time the amount in the account exceeds $10.00 until the full fee
                      has been paid.2

        6.    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore DENIES Plaintiff
              leave to appeal in forma pauperis.

        7.    The Clerk of Court shall enter judgment accordingly, whereupon this case
              is TERMINATED from the docket of this Court.




2
  The prison cashier’s office shall not send payments aggregating more than the amount of the
full fee.

                                               2
 Case: 1:18-cv-00246-TSB-SKB Doc #: 8 Filed: 12/23/20 Page: 3 of 4 PAGEID #: 41




        IT IS SO ORDERED.

Date:    12/23/2020                                   s/Timothy S. Black
                                                    Timothy S. Black
                                                    United States District Judge




                                       3
  Case: 1:18-cv-00246-TSB-SKB Doc #: 8 Filed: 12/23/20 Page: 4 of 4 PAGEID #: 42




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

          INSTRUCTIONS FOR PAYMENT OF PRISONER FILING FEE

       The prisoner shown as the Plaintiff on the attached Order owes the Court a fee.

Pursuant to 28 U.S.C. § 1915 and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir.

1997), the fee is to be paid as follows:

       The prison cashier shall forward to the Clerk of Court located in Cincinnati, Ohio
       monthly payments of twenty percent (20%) of the preceding month’s income
       credited to the prisoner's account each time the amount in the account exceeds ten
       dollars ($10.00) until the full fee of four hundred dollars ($400.00) has been paid
       to the Clerk of the Court. Payments should be forwarded to the address below.

       If the prisoner has filed more than one case, he is required to pay a fee in each
       case. The prison cashier’s office shall make the monthly calculations and
       payments for each case in which it receives an order granting in forma pauperis
       status or otherwise ordering the collection of the full filing fee.

       The prisoner’s name and case number must be noted on each remittance.

Checks are to be made payable to:          Clerk, U.S. District Court

Checks are to be sent to:                  Prisoner Accounts Receivable
                                           103 Potter Stewart United States Courthouse
                                           100 East 5th Street
                                           Cincinnati, Ohio 45202




                                             4
